Citation Nr: 1728508	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-03 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and M.B.


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In June 2013 the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) at the Portland RO.  A transcript of the hearing has been associated with the record.

When this case was most recently before the Board in October 2016, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The Board notes that the Veteran's attorney withdrew from his case in October 2016.  The Board acknowledges that he is represented by the Oregon Department of Veterans' Affairs.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  The Board has reviewed the record maintained in the Veteran's paperless claims processing system files.


FINDINGS OF FACT

1.  A respiratory disorder did not manifest in service and is not shown to be causally or etiologically related to an in-service event, injury, or disease.

2.  The Veteran's pre-existing asthma was clearly and unmistakably not aggravated beyond its natural progression during service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder, to include the pre-existing asthma, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

The Board most recently remanded this matter in October 2016, specifically instructing the RO to obtain an addendum VA opinion and to readjudicate the claim.  Subsequently, an addendum opinion was received in November 2016, and the claim was readjudicated.  Thus, there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in April 2008, prior to the July 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  All identified and available service and post-service treatment records have been secured.

The Board notes that multiple VA examinations and opinions were obtained for the Veteran's claim.  Review of the examinations and addendum opinions reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this evidence is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board also observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  With respect to the June 2013 hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c) (2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c) (2), nor have they identified any prejudice in the conduct of the hearing.  Therefore, the duties to notify and assist have been met.

Legal Criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection for the claimed disorder, there must be 
 (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In this case, the Veteran's diagnosed respiratory disorders are not "chronic diseases" under 38 C.F.R. § 3.309(a) (2016); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 
38 U.S.C.A. § 1111.

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  38 C.F.R. § 3.306 (b).  See also VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Additionally, a pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).  Where the pre-service disability underwent an increase in severity during service, clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306 (b).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Due regard will be given the places, types, and circumstances of service and particular consideration will be accorded hardships of service.  Id.  

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Analysis 

The Veteran asserts, and testified before the undersigned, that his respiratory disorders are etiologically related to service.  Post-service treatment records confirm diagnoses of chronic bronchitis, rhinitis, and reactive airway disease.  Therefore, Hickson element (1) is met. 

With respect to Hickson element (2), in-service disease or injury, service treatment records show the Veteran was hospitalized and treated for upper respiratory infection with bronchitis from November and December 1976.  Accordingly, Hickson element (2) is at least arguably met.  

With respect to crucial Hickson element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current respiratory disorders and service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Veteran was afforded a VA examination for his respiratory disorder in July 2011.  At that time, he reported fatigue, shortness of breath, and coughing.  After examination of the Veteran and consideration of his medical history, the VA examiner declined to diagnose the Veteran with a respiratory disorder. 

The Veteran was afforded a VA examination in December 2014 in which the VA examiner diagnosed chronic bronchitis and concluded that the disability was less likely than not related to military service.  The examiner's rationale for his conclusion was based on the finding that there was no mention of a respiratory disorder on the Veteran's August 1977 separation examination.  The examiner also stated that diagnoses of chronic bronchitis, rhinitis, and reactive airway diseases were not noted until 2006. 

In August 2015 the Board found that a remand was warranted for an addendum medical opinion as to whether the Veteran's diagnosed chronic bronchitis, rhinitis, and reactive airway disease were related to the in-service treatment for upper respiratory infection with bronchitis in November and December 1976.  In response to the remand, an addendum VA opinion was obtained in October 2015 in which the examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran's entrance examination noted a history of childhood asthma, which could predispose individuals to developing asthma later in life.  The examiner opined that since the Veteran had a history of asthma prior to enlistment, and since there were no issues noted for 24 to 30 years after discharge, it made it less likely than not that his current issues were related to service exposures as he did not have problems other than a brief episode with an upper respiratory infection during service; it was less likely than not that the preexisting condition of asthma was worsened beyond the natural course due to military activity.

In October 2016 the Board found that a remand was warranted for an addendum medical opinion to address the complete requirements for proper adjudication.

In response to the Board's remand, an addendum VA opinion was received in November 2016 in which the examiner stated that there was clear and unmistakable evidence that the Veteran had a pre-existing history of asthma as noted in his enlistment examination that was performed in October 1974, noting childhood asthma until age 10.  The examiner noted the Veteran's upper respiratory infection in 1976, stating that it was treated with an inhaler and, with the resolution of his illness, the reactive airway disease subsided.  The examiner stated that there were no other complaints of asthma or other lung conditions at the time of the Veteran's discharge so there was no evidence that the pre-existing condition was worsened by any activities during service years.  The examiner stated that since the Veteran had no complaints of lung issues for about 24 to 30 years after discharge, there was no evidence that the pre-existing condition was worsened by service activities.  The examiner stated that if the condition was worsened by service there should have been symptoms or complaints at time of discharge or soon after; no such findings were found, so it was opined that there was clear and unmistakable evidence that the pre-existing disability was not permanently worsened during service beyond the natural progression.  The examiner opined that it was less likely than not that there was a nexus between any respiratory disability, to include chronic bronchitis, rhinitis, and reactive airway disease, and the Veteran's active duty service as both his military and civilian medical records do not support that there were any issues during service or for many years later.

In this case, as to the issue of the etiology of the Veteran's respiratory disorders, the Board finds that the VA opinions, as a whole, to be the most probative evidence of record.  The Board finds that the VA examiners made it clear that it was their opinions that the respiratory disorders were not related to service.  Moreover, the Board finds that none of the VA opinions, outlined above, provide a positive nexus for the Veteran's claim.  To this point, the Board notes that medical reports must be read as a whole, and the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  No competent opinion providing a positive nexus has been presented.  Accordingly, the Board concludes that the VA opinions carry significant weight.  

Moreover, the Board finds the opinions expressed in the November 2016 VA examination report to be of significant probative value.  The opinions expressed were based on review of the claims file, in-service and post-service treatment records, and the Veteran's representations.  The rationale clearly demonstrates that the examiner found that the Veteran had preexisting asthma that was not permanently aggravated by service.  This finding was based on the evidence that during service the Veteran's upper respiratory infection in 1976 was treated with an inhaler and, with the resolution of his illness, the reactive airway disease subsided.  In addition, there were no other complaints of asthma or other lung conditions at the time of the Veteran's discharge so there was no evidence that the pre-existing condition was worsened by any activities during service years.  The examiner stated that since the Veteran had no complaints of lung issues for about 24 to 30 years after discharge.

As noted above, the underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  In this case, there is no objective evidence that even the symptoms worsened during service.  Thus, the evidence of record supports the conclusion that a permanent aggravation of a preexisting asthma disability did not occur.  See Jensen, 4 Vet. App. at 306-07; Green, 1 Vet. App. at 323; Hunt, 1 Vet. App. at 297.

The Board acknowledges that the Veteran is competent to testify as to his beliefs that he has a respiratory disorder due to service.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his respiratory disorders.  See 38 C.F.R. § 3.159 (a)(1) (2016) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  Therefore, the Veteran's claims that his current respiratory disorders were etiologically related to service are outweighed by the competent and probative medical opinions.  See Barr, 21 Vet. App. 303; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994). 

Therefore, in summary, the Board finds that the credible and probative evidence of record clearly and unmistakably shows that the Veteran's asthma preexisted service and was not aggravated therein.  The Board gives credence and weight to the VA examiners' opinions as they were rendered after an evaluation of the Veteran, review of the Veteran's history, and consideration of medical principles.  Therefore a nexus between service and the Veteran's respiratory disorders cannot be established, and the claims fail on Hickson element (3). 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for a respiratory disorder is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


